            Case 3:17-cr-00094-RCJ-WGC Document 52 Filed 02/17/21 Page 1 of 1




 1

 2

 3
                           UNITED STATES DISTRICT COURT

 4
                                   DISTRICT OF NEVADA
 5    United States of America,                    03:17-cr-94-RCJ-WGC
 6
                         Plaintiff,                ORDER
 7
      vs.
 8
      Michael Codman,
 9
                         Defendant.
10

11
                  The Court having considered the Motion for Reappointment of CJA
12

13   Counsel and good cause appearing:
14
                  IT IS HEREBY ORDERED that the Motion for Reappointment of
15
     CJA Counsel is GRANTED for purposes of filing a Motion for Early Termination
16

17   of Supervised Release only.
18
                  IT IS FURTHER ORDERED that this Order be made effective nunc
19

20   pro tunc to November 10, 2020, the date Mr. Codman contacted counsel about
21
     filing a motion for early termination of supervised release.
22
                           Nunc Pro
                           Nunc
                  Dated : Nunc    Pro Tunc
                                  Pro Tunc November
                                      Tunc November 13,
                                           November    10, 2020.
                                                      10,  2021.
                                                           2020.
                                                           2020.
23

24                                    _______________________
25                                    ROBERT C. JONES
                                      SENIOR UNITED STATES DISTRICT JUDGE
26

27

28




                                               3
